         IT IS ORDERED that the motion to dismiss [ECF No. 36] be granted in part and denied

in part. Defendants' motion should be granted as to the following claims: slavery (Count 1);

cruel and unusual punishment -food safety (Count 2); deliberate indifference- unsafe work

conditions (Count 3); cruel and unusual punishment and due process -false misconducts (Count

5); access to courts (Count 9); and due process -grievance procedures (Count 10). Each of these

claims is dismissed with prejudice. Defendants' motion is denied as to the failure to protect

cla" (Count 4) and Wetzel, Shapiro, Wolf, and Oliver's contention that Plaintiff failed to allege

their personal involvement in the deprivation of a constitutional right.

         IT IS FURTHER ORDERED that Defendants Varner, Moore and Boylan are dismissed

from this action with prejudice. The Clerk of Court is hereby directed to terminate these

Defendants on the docket

         AND, IT IS FURTHER ORDERED that the report and recommendation of Magistrate

Judge Lanzillo, issued on November 15, 2019 [ECF No. 43] is adopted as the opinion of the

court.



                                                      Isl Susan Paradise Baxter
                                                      SUSAN PARADISE BAXTER
                                                      United States District Judge




                                                 2
